DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of application 16/749,157 now US patent US 10,921,225 B2
Claim Status
Claims 1-4, 6-14, 16-18 are pending. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 6-14, and 16-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4,6-14, and 16-18 of prior U.S. Patent No. US 10921225 B2. This is a statutory double patenting rejection.
Claims of 17/145,725
Claims of US 10921225 B2
1.  A vaporizer for vaporizing a multi component hydrocarbon containing liquid mixture, comprising: a generally elongated tubular body having a first segment defining a first end and a second segment defining a second end; a liquid sample port connected to a liquid passage formed integrally in the first segment, where said first liquid sample port provides for liquid input; a liquid channel disposed generally longitudinally along a central axis of the vaporizer and extending substantially in the direction of elongation of said tubular body, said liquid channel having a first end and a second end, said first end of said liquid channel intersecting with said liquid passage to provide a flow path for liquid from said liquid sample port therethrough along its length; a liquid flow control element integrated within said first segment of said tubular body and configured to intersect the liquid channel; a gap formed in and extending from an exterior surface of the tubular body, the gap defining a generally non-parallel surface directed inwardly toward the liquid channel and disposed along the length of the liquid channel. a vaporizer core internal to and extending from said second end of said tubular body to said second end of said liquid channel; a heating assembly dimensioned for insertion into the vaporizer core and sealingly securable to said tubular body, said heating assembly having a flash 2Application No. 17/145725 Preliminary Amendment vaporizing heating element that vaporizes liquid introduced from said liquid channel; and a vapor discharge outlet port formed in said tubular body in said second segment spaced from said second end of the tubular body and intersecting with said vaporizer core.
1. A vaporizer for vaporizing a multi component hydrocarbon containing liquid mixture, comprising: a generally elongated tubular body having a first segment defining a first end and a second segment defining a second end; a liquid sample port connected to a liquid passage formed integrally in the first segment, where said liquid sample port provides for liquid input; a liquid channel disposed generally longitudinally along a central axis of the vaporizer and extending substantially in the direction of elongation of said tubular body, said liquid channel having a first end and a second end, said first end of said liquid channel intersecting with said liquid passage to provide a flow path for liquid from said liquid sample port therethrough along its length; a liquid flow control element integrated within said first segment of said tubular body and configured to intersect the liquid channel; a gap formed in and extending from an exterior surface of the tubular body, the gap defining a generally non-parallel surface directed inwardly toward the liquid channel and disposed along the length of the liquid channel. a vaporizer core internal to and extending from said second end of said tubular body to said second end of said liquid channel; a heating assembly dimensioned for insertion into the vaporizer core and sealingly securable to said tubular body, said heating assembly having a flash 2Application No. 16/749,157 Response to Office Action of July 1, 2020 vaporizing heating element that vaporizes liquid introduced from said liquid channel; and a vapor discharge outlet port formed in said tubular body in said second segment spaced from said second end of the tubular body and intersecting with said vaporizer core.
2. The vaporizer of claim 1, wherein the tubular body is cylindrical and the first segment is an upper segment disposed above the second segment, the cylindrical body further comprising: a second liquid sample port connected to said liquid passage formed integrally in the first segment, where said second liquid sample port provides for liquid discharge; and a thermal insulator disposed within the gap.
2. The vaporizer of claim 1, wherein the tubular body is cylindrical and the first segment is an upper segment disposed above the second segment, the cylindrical body further comprising: a second liquid sample port connected to said liquid passage formed integrally in the first segment, where said second liquid sample port provides for liquid discharge; and a thermal insulator disposed within the gap.
3. The vaporizer of claim 2, wherein the generally non-parallel surface of the gap is tapered flat and planar, and the liquid sample port and the second liquid sample port are orthogonally disposed relative to the other.
3. The vaporizer of claim 2, wherein the generally non-parallel surface of the gap is tapered flat and planar, and the liquid sample port and the second liquid sample port are orthogonally disposed relative to the other.
4. The vaporizer of claim 3, wherein the liquid sample port is disposed along an axis of the cylindrical body.
4. The vaporizer of claim 3, wherein the liquid sample port is axially disposed along an axis of the cylindrical body.
6. A vaporizer device for vaporizing a multi component hydrocarbon containing liquid mixture, comprising: a body; one or more ports configured to receive a liquid sample through the body; a channel configured to receive the liquid sample from the one or more ports; a recessed tapered thermal isolation gap formed on an exterior of the body and radially surrounding the channel, the recessed tapered thermal isolation gap being configured to receive and retain a thermal insulator; a heating assembly configured to vaporize the liquid sample exiting the channel, the heating assembly being affixed within the body; and an outlet configured to output a vaporized liquid sample.
6. A vaporizer device for vaporizing a multi component hydrocarbon containing liquid mixture, comprising: a body; one or more ports configured to receive a liquid sample through the body; a channel configured to receive the liquid sample from the one or more ports; a recessed tapered thermal isolation gap formed on an exterior of the body and radially surrounding the channel, the recessed tapered thermal isolation gap being configured to receive and retain a thermal insulator; a heating assembly configured to vaporize the liquid sample exiting the channel, the heating assembly being affixed within the body; and an outlet configured to output the vaporized liquid sample.
7. The device as claimed in claim 6, wherein the heating assembly includes a heating element and a metal housing enclosing the heating element.
7. The device as claimed in claim 6, wherein the heating assembly includes a heating element and a metal housing enclosing the heating element.
8. The device as claimed in claim 7, wherein the heating element is enclosed within a metal sheath.
8. The device as claimed in claim 7, wherein the heating element is enclosed within a metal sheath.
9. The device as claimed in claim 8, wherein the metal housing is at least partially enclosed by a metal mesh.
9. The device as claimed in claim 8, wherein the metal housing is at least partially enclosed by a metal mesh.
10. The device as claimed in claim 6, wherein the recessed tapered thermal isolation gap is filled with an insulative material.
10. The device as claimed in claim 6, wherein the recessed tapered thermal isolation gap is filled with an insulative material.
11. The device as claimed in claim 10, wherein the insulative material is from at least one of alumina silicate, calcium silicate, or foamed ceramics.
11. The device as claimed in claim 10, wherein the insulative material is from at least one of alumina silicate, calcium silicate, or foamed ceramics.
12. The device as claimed in claim 6, wherein the recessed tapered thermal isolation gap tapers inwardly toward the channel.
12. The device as claimed in claim 6, wherein the recessed tapered thermal isolation gap tapers inwardly toward the channel.
13. The device as claimed in claim 6, further comprising: a liquid flow control element configured to intersect the channel to control a flow of the liquid sample entering the channel.
13. The device as claimed in claim 6, further comprising: a liquid flow control element configured to intersect the channel to control a flow of the liquid sample entering the channel.
14. The device as claimed in claim 6, wherein the heating assembly is affixed within a vaporizer core, the vaporizer core being an opening formed within the body and having a radial and axial length larger than the heating assembly thereby creating a liquid flow path from the channel to an area between the outer surface of the heating assembly and the inner surface of the body and to the outlet.
14. The device as claimed in claim 6, wherein the heating assembly is affixed within a vaporizer core, the vaporizer core being an opening formed within the body and having a radial and axial length larger than the heating assembly thereby creating a liquid flow path from the channel to an area between the outer surface of the heating assembly and the inner surface of the body and to the outlet.
16. The device as claimed in claim 6, wherein the heating assembly includes a temperature sensor therein configured to align with the outlet port 5Application No. 17/145725 Preliminary Amendment of the vaporizer device, the temperature sensor providing a temperature of the vaporized liquid sample at the outlet port.
16. The device as claimed in claim 6, wherein the heating assembly includes a temperature sensor therein configured to align with the outlet port of the vaporizer device, the temperature sensor providing a temperature of the vaporized liquid sample at the outlet port.
17. The device as claimed in claim 16, wherein the temperature sensor is affixed within a thermowell interior and parallel to an axial length of the heater assembly.
17. The device as claimed in claim 16, wherein the temperature sensor is affixed within a thermowell interior and parallel to an axial length of the heater assembly.
18. The device as claimed in claim 16, wherein the temperature sensor is affixed within a thermowell formed at an angle within a protrusion from the heater assembly.
18. The device as claimed in claim 16, wherein the temperature sensor is affixed within a thermowell formed at an angle within a protrusion from the heater assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861